



Exhibit 10.3


HARSCO CORPORATION


STOCK APPRECIATION RIGHTS AGREEMENT
(FORM)


This STOCK APPRECIATION RIGHTS AGREEMENT (this "Agreement") is made as of March
6, 2019, by and between Harsco Corporation, a Delaware corporation and
[Participant Name:First Name Last Name] (the "Grantee").


1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company's 2013
Equity and Incentive Compensation Plan, as amended by Amendment No. 1 to the
2013 Equity and Incentive Compensation Plan (the "Plan"). In addition, for
purposes of this Agreement, "Base Price" means [Price:Option Price] , which was
the Market Value per Share of the Common Stock on March 6, 2019 (the "Date of
Grant").


2.Grant of SARs. Subject to and upon the terms, conditions and restrictions set
forth in this Agreement, including, without limitation, Exhibit A attached
hereto (the "Non-Competition Agreement"), any additional terms and conditions
for the Grantee's country (Grantees outside the United States only) set forth in
the attached Exhibit B which forms part of this Agreement, and in the Plan the
Company grants to the Grantee, as of the Date of Grant, [Granted:Options
Granted] Free-Standing Appreciation Rights ("SARs"). The SARs represent the
right of the Grantee to receive shares of Common Stock in an amount equal to
100% of the Spread on the date on which the SARs are exercised. Notwithstanding
anything in this Section 2 or otherwise in this Agreement to the contrary, the
Grantee acknowledges and agrees to be bound by the restrictive covenant terms,
conditions and provisions in the Non-Competition Agreement as a "Grantee" as
referred to therein.


3.Vesting of SARs.


(a)Subject to the terms and conditions of this Agreement and the Plan, the SARs
covered by this Agreement shall become exercisable as described in this Section.
One-third of the SARs shall become exercisable on the first anniversary of the
Date of Grant if the Grantee remains in the continuous employ of the Company or
one of its Subsidiaries from the Date of Grant through such first anniversary.
An additional one-third of the SARs shall become exercisable on each subsequent
anniversary of the Date of Grant, through the third anniversary of the Date of
Grant, when the remaining SARs shall have become exercisable, if the Grantee
remains in the continuous employ of the Company or one of its Subsidiaries from
the Date of Grant through each such anniversary. For purposes of this Agreement,
"continuous employ" (or substantially similar term) means the absence of any
interruption or termination of the Grantee's employment with the Company or with
a Subsidiary of the Company. Continuous employment shall not be considered
interrupted or terminated in the case of sick leave, military leave or any other
leave of absence approved by the Company or in the case of transfers between
locations of the Company and its Subsidiaries.







--------------------------------------------------------------------------------





(b)Notwithstanding Section 3(a) above, the SARs granted hereby shall become
immediately exercisable in full if at any time during the continuous employment
of the Grantee with the Company or a Subsidiary of the Company and prior to the
termination of the SARs any of the following events occur:


(i)
the Grantee's death or becoming Disabled while the Grantee is continuously
employed by the Company or any of its Subsidiaries; or

(ii)
the Grantee's retirement (A) at age 62 or older while continuously employed by
the Company or any of its Subsidiaries; or (B) at or after such time as the
Grantee's age (minimum of age 55), plus full years of continuous employment by
the Company or any of its Subsidiaries, equals 75.



(c)For purposes of this Section 3, the Grantee shall be considered "Disabled" if
the Grantee is: (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company.


(d)(i)    Notwithstanding Section 3(a) above, if at any time before the third
anniversary of the Date of Grant or the termination of the SARs, and while the
Grantee is continuously employed by the Company or a Subsidiary, a Change in
Control occurs, then the SARs will become fully exercisable, except to the
extent that a Replacement Award is provided to the Grantee in accordance with
Section 3(d)(ii) to continue, replace or assume the SARs covered by this
Agreement (the "Replaced Award").


(ii) For purposes of this Agreement, a "Replacement Award" means an award (A) of
the same type (e.g., time-based stock appreciation rights) as the Replaced
Award, (B) that has a value at least equal to the value of the Replaced Award,
(C) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control or is payable solely in
cash, (D) if the Grantee holding the Replaced Award is subject to U.S. federal
income tax under the Code, the tax consequences of which to such Grantee under
the Code are not less favorable to such Grantee than the tax consequences of the
Replaced Award, and (E) the other terms and conditions of which are not less
favorable to the Grantee holding the Replaced Award than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control). A Replacement Award may be granted
only to the extent it does not result in the Replaced Award or Replacement Award
failing to comply with or be exempt from Section 409A of the Code. Without
limiting the generality of the foregoing, the Replacement Award may take the
form of a continuation of the Replaced Award if the requirements of the two
preceding sentences are satisfied. The





--------------------------------------------------------------------------------





determination of whether the conditions of this Section 3(d)(ii) are satisfied
will be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion.


(iii) If, upon receiving a Replacement Award, the Grantee's employment with the
Company or a Subsidiary (or any of their successors) (as applicable, the
"Successor") is subsequently terminated by the Grantee for Good Reason or by the
Successor without Cause within a period of two years after the Change in
Control, 100% of the Replacement Award will become exercisable with respect to
the time- based stock appreciation rights covered by such Replacement Award.


(iv) A termination by the Grantee for "Good Reason" means Grantee's termination
of his or her employment with the Successor as a result of the occurrence of any
of the following: (A) a change in the Grantee's principal location of employment
that is greater than 50 miles from such location as of the date of this
Agreement without the Grantee's consent; provided, however, that the Grantee
hereby acknowledges that the Grantee may be required to engage in travel in
connection with the performance of the Grantee's duties and that such travel
shall not constitute a change in the Grantee's principal location of employment
for purposes hereof; (B) a material diminution in the Grantee's base
compensation; (C) a change in the Grantee's position with the Successor without
the Grantee's consent such that there is a material diminution in the Grantee's
authority, duties or responsibilities; or (D) any other action or inaction that
constitutes a material breach by the Successor of the agreement, if any, under
which the Grantee provides services to the Successor or its subsidiaries.
Notwithstanding the foregoing, the Grantee's termination of the Grantee's
employment with the Successor as a result of the occurrence of any of the
foregoing shall not constitute a termination for "Good Reason" unless (X) the
Grantee gives the Successor written notice of such occurrence within 90 days of
such occurrence and such occurrence is not cured by the Successor within 30 days
of the date on which such written notice is received by the Successor and (Y)
the Grantee actually terminates his or her employment with the Successor prior
to the 365th day following such occurrence.


(v) A termination by the Successor without "Cause" means the Successor's
termination of the Grantee's employment with the Successor under circumstances
that do not involve or relate to the occurrence of any of the following: (A) an
act or acts of personal dishonesty taken by the Grantee and intended to result
in substantial personal enrichment of the Grantee at the expense of the Company;
(B) repeated failure by the Grantee to devote reasonable attention and time
during normal business hours to the business and affairs of the Company or to
use the Grantee's reasonable best efforts to perform faithfully and efficiently
the responsibilities assigned to the Grantee (provided that such failure is
demonstrated to be willful and deliberate on the Grantee's part and is not
remedied in a reasonable period of time after receipt of written notice from the
Company); or (C) the conviction of the Grantee of a





--------------------------------------------------------------------------------





felony.


4.Exercise of SARs.


(a)To the extent exercisable as provided in Section 3 of this Agreement, the
SARs may be exercised in whole or in part by delivery to the Company of a notice
in form and substance satisfactory to the Company specifying the number of SARs
to be exercised and the date of exercise.


(b)Upon exercise, the Company will issue to the Grantee, with respect to the
number of SARs that are exercised, the number of shares of Common Stock that
equals the Market Value per Share of Common Stock on the date of exercise
divided into the Spread, rounded down to the nearest whole share.


5.Termination of SARs. Both exercisable and nonexercisable SARs shall terminate,
as provided below, after the end of the earliest to occur of the following
periods:


(a)90 days after the Grantee ceases to be an employee of the Company or a
Subsidiary, unless the Grantee ceases to be such employee in a manner described
in clause (b), (c), (d) or (e) of this Section;


(b)
One year after the Grantee's becoming Disabled, if the Grantee becomes

Disabled while continuously employed by the Company or a Subsidiary;


(c)One year after the death of the Grantee, if the Grantee dies while
continuously employed by the Company or a Subsidiary or within the period
specified in clause
(a)
above or clause (d) below if applicable to the Grantee;



(d) One year after the Grantee retires from continuous employment with the
Company or a Subsidiary if (i) the Grantee is at the time of such retirement at
least age 62, or
(ii) when the Grantee retires, the Grantee's age, plus full years of continuous
employment by the Company or any of its Subsidiaries, equals 75;


(e) One year after the Grantee ceases to be an employee of the Successor under
the conditions specified in Section 3(d) of this Agreement; and


(f) Ten years from the Date of Grant.


6.Transferability. Subject to Section 15 of the Plan, no SAR or any interest
therein shall be transferable prior to exercise pursuant to Section 4 hereof
other than by will or pursuant to the laws of descent and distribution and may
be exercised during the Grantee's lifetime only by the Grantee or, in the event
of the Grantee's legal incapacity to do so, by the Grantee's guardian or legal
representative acting on behalf of the Grantee in a fiduciary capacity under
state law or court supervision.


7.Compliance with Law. The SARs shall not be exercisable if such exercise would
involve a violation of any applicable federal or state securities law, and the
Company hereby agrees to make reasonable efforts to comply with any applicable
federal and state





--------------------------------------------------------------------------------





securities laws.


8.Adjustments. The SARs are subject to mandatory adjustment under the terms of
Section 11 of the Plan.


9.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the delivery to the
Grantee of Common Stock or any other payment to the Grantee or any other payment
or vesting event under this Agreement, the Grantee hereby authorizes withholding
from payroll and any other amounts payable to the Grantee, including amounts
payable hereunder, and otherwise agrees to make adequate provision for, any sums
required to satisfy such tax withholding obligations of the Company. The Company
shall have no obligation to make delivery or payment hereunder until the tax
withholding obligations of the Company have been satisfied by the Grantee. If
all or any part of such withholding requirement be satisfied by retention by the
Company of a portion of the Common Stock to be delivered to the Grantee or by
delivering to the Company other shares of Common Stock held by the Grantee, the
shares so retained shall be credited against such withholding requirement at the
Market Value per Share of such Common Stock on the date of such delivery. In no
event will the market value of the Common Stock to be withheld and/or delivered
pursuant to this Section 9 to satisfy applicable withholding taxes exceed the
minimum amount of taxes required to be withheld, unless otherwise agreed to by
the Grantee, provided, however, that such amount shall not exceed the statutory
maximum withholding rates.


10.No Employment Rights. The grant of the SARs under this Agreement to the
Grantee is a voluntary, discretionary award being made on a one-time basis and
it does not constitute a commitment to make any future awards. The grant of the
SARs and any payments made hereunder will not be considered salary or other
compensation for purposes of any severance pay or similar allowance, except as
otherwise required by law. Nothing in this Agreement will give the Grantee any
right to continue employment with the Company or any
Subsidiary, as the case may be, or interfere in any way with the right of the
Company or a Subsidiary to terminate the employment of the Grantee at any time.


11.Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profitsharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.


12.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee's written consent, and (b) the
Grantee's consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code.


13.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so





--------------------------------------------------------------------------------





invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.


14.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement. In addition, the SARs shall be subject
to the terms and conditions of the Company's clawback policy in effect on the
Date of Grant as if such SARs were "Incentive-Based Compensation" (as such term
is defined in such clawback policy).


15.Successors and Assigns. Without limiting Section 6 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.


16.Acknowledgement. The Grantee acknowledges that the Grantee (a) has received a
copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan,
(c) understands the terms and conditions of this Agreement and the Plan and (d)
agrees to such terms and conditions.


17.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.


[signature page follows]















































--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has executed this
Agreement, effective as of the day and year first above written.




HARSCO CORPORATION
By:
/s/ F. Nicholas Grasberger III
Name:
F. Nicholas Grasberger III
Title
Chairman, President and CEO





The undersigned hereby acknowledges receipt of an executed version of this
Agreement and accepts the award of SARs granted hereunder on the terms and
conditions set forth herein and in the Plan (including the terms of the
Non-Competition Agreement, attached hereto as Exhibit A).


Grantee
 
By:
 
Name:
 












































--------------------------------------------------------------------------------









EXHIBIT A


Non-Competition Agreement




1.
Grant. Grantee acknowledges that Grantee has access to the confidential and
proprietary trade secret information of Harsco Corporation, including its
subsidiaries, joint ventures, and operating divisions (the "Company"), as
further described below ("Confidential/Proprietary Trade Secret Information").
Further, Grantee acknowledges that Grantee derives significant value from the
Company and from the Confidential/Proprietary Trade Secret Information provided
during the term of employment with the Company, which enables Grantee to
optimize the performance of the Company's performance and Grantee's own
personal, professional, and financial benefit. In consideration of the grant
described in the award agreement (the "Agreement") to which these terms,
conditions and provisions (the "Non-Competition Agreement") are attached as an
exhibit, Grantee agrees that, during Grantee's employment by the Company, and
for a period of twelve (12) months after the cessation of such employment for
any reason (both such periods collectively referred to as the "Restricted
Period"), Grantee will not, directly or indirectly, engage in any of the
following competitive activities:



(a)
For Grantee or on behalf of any other corporation, business, partnership,
individual, or other entity, directly or indirectly solicit, divert, contract
with, or attempt to solicit, divert, or contract with, any customer with whom
Grantee had Material Contact during the final two

(2) years of Grantee's employment with the Company concerning any products or
services that are similar to those that Grantee was responsible for or were
otherwise involved with during Grantee's employment with the Company. For
purposes of this Non-Competition Agreement, the Grantee will have had "Material
Contact" with a customer if: (i) Grantee had business dealings with the customer
on the Company's behalf; (ii) Grantee was responsible for supervising or
coordinating the dealings between the Company and the customer; or (iii) Grantee
obtained Confidential/Proprietary Trade Secret Information about the customer as
a result of Grantee's association with the Company;


(b)
Within the geographic territory where Grantee was employed by the Company,
obtained knowledge of Confidential/Proprietary Trade Secret Information, or had
contact with the Company's customers, become employed by or otherwise render
services to (as a director, employee, contractor or consultant) or have any
ownership interest in any business which is engaged in offering the same or
similar products or services as, or otherwise competes with those Company,
including its subsidiaries and operating unit(s) with which Grantee was employed
or in any way involved during the last twelve (12) months of employment with the
Company; or



(c)
(i) induce, offer, assist, encourage or suggest that another business or
enterprise offer employment to or enter into a consulting arrangement with any
employee, agent or representative of the Company or (ii) induce, offer, assist,
encourage or suggest that any employee, agent or representative of the Company,
including its subsidiaries and joint ventures, terminate his or her employment
or business affiliation with the Company or accept employment with any other
business or enterprise.






--------------------------------------------------------------------------------







(d)
Confidential/Proprietary Trade Secret Information.



(i)
Grantee agrees to keep secret and confidential all Confidential/Proprietary
Trade Secret Information (further described below) acquired by Grantee while
employed by the Company or concerning the business and affairs of the Company,
its vendors, its customers, and its affiliates (whether of a business,
commercial or technological nature), and further agrees that Grantee will not
disclose any such Confidential/Proprietary Trade Secret Information so acquired
to any individual, partner, company, firm, corporation or other person or use
the same in any manner other than in connection with the business and affairs of
the Company and its affiliates. Except in the performance of services for the
Company, the Grantee will not, for so long as the Confidential/Proprietary Trade
Secret Information remains so designated under applicable law, use, disclose,
reproduce, distribute, transmit, reverse engineer, decompile, disassemble, or
transfer the Confidential/Proprietary Trade Secret Information or any portion
thereof.



(ii)
For purposes of this Non-Competition Agreement, "Confidential/Proprietary Trade
Secret Information" includes all information of a confidential or proprietary
nature that relates to the business, products, services, research or development
of the Company, and its affiliates or their respective suppliers, distributors,
customers, independent contractors or other business relations.
Confidential/Proprietary Trade Secret Information also includes, but is not
limited to, the following: (A) internal business information (including
information relating to strategic and staffing plans and practices, business,
training, financial, marketing, promotional and sales plans and practices, cost,
rate and pricing structures, accounting and business methods and customer and
supplier lists); (B) identities of, individual requirements of, specific
contractual arrangements with and information about, the Company's suppliers,
distributors, customers, independent contractors or other business relations and
their confidential information; (C) trade secrets, copyrightable works and other
confidential information (including ideas, formulas, recipes, compositions,
inventions, innovations, improvements, developments, methods, know-how,
manufacturing and production processes and techniques, research and development
information, compilations of data and analyses, data and databases relating
thereto, techniques, systems, records, manuals, documentation, models, drawings,
specifications, designs, plans, proposals, reports and all similar or related
information whether patentable or unpatentable and whether or not reduced to
practice); (D) other intellectual property rights of the Company, or any of its
affiliates; and (E) any other information that would constitute a trade secret
under the Pennsylvania Uniform Trade Secrets Act, as amended from time to time
(or any successor). The term "Confidential/Proprietary Trade Secret Information"
also includes any information or data described above which the Company obtains
from another party and which the Company treats as proprietary or designates as
trade secrets, whether or not owned or developed by the Company.



(iii)
All documents and materials supplied to Grantee or developed by Grantee in the
course of, or as a result of Grantee's employment at the Company whether in hard
copy, electronic format or otherwise shall be the sole property of the Company.
Grantee will at any time upon the request of the Company and in any event
promptly upon termination of Grantee's employment or relationship with the
Company, but in any






--------------------------------------------------------------------------------





event no later than five (5) business days after such termination, deliver all
such materials to the Company and will not retain any originals or copies of
such materials, whether in hard copy form or as computerized and/or electronic
records. Except to the extent approved by the Company or required by Grantee's
bona fide job duties for the Company, the Grantee also agrees that Grantee will
not copy or remove from the Company's place of business or the place of business
of a customer of the Company, property or information belonging to the Company
or the customer or entrusted to the Company or the customer. In addition, the
Grantee agrees that Grantee will not provide any such materials to any
competitor of or entity seeking to compete with the Company unless specifically
approved in writing by the Company. Notwithstanding anything in paragraph
1(d)(3) of this Non-Competition Agreement to the contrary, if the Company needs
to take legal action to secure such return delivery of such materials, Grantee
shall be responsible for all legal fees, costs and expenses incurred by the
Company in doing so.


(iv)
Grantee understands that nothing contained in this Agreement limits Grantee’s
ability to file a charge or complaint with any federal, state or local
governmental agency or commission (“Government Agencies”). Grantee further
understands that this Agreement does not limit Grantee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be commenced by any Government Agency including providing
documents or other information without notice to the Company. This Agreement
does not limit the Grantee’s right to receive an award for information provided
to any Government Agencies.





2.
Subsequent Employment.



(a)
Advise the Company of New Employment. In the event of a cessation of Grantee's
employment with the Company, and during the Restricted Period described in
paragraph 1 above, Grantee agrees to disclose to the Company, the name and
address of any new employer or business affiliation within ten (10) calendar
days of Grantee's accepting such position. In the event that Grantee fails to
notify the Company of such new employment or business affiliation as required
above, the Restricted Period will be extended by a period equal to the period of
nondisclosure.



(b)
Grantee's Ability to Earn Livelihood. Grantee acknowledges that, in the event of
a cessation of Grantee's employment with the Company, for any reason and at any
time, the provisions of paragraph 1 of this Non-Competition Agreement will not
unreasonably restrict Grantee's ability to earn a living. Grantee and the
Company acknowledge that Grantee's rights have been limited by this
Non-Competition Agreement only to the extent reasonably necessary to protect the
legitimate interests of the Company in its Confidential/Proprietary Trade Secret
Information.



3.
Enforcement. Grantee agrees that if Grantee violates the covenants and
agreements set forth in this Non-Competition Agreement, the Company would suffer
irreparable harm, and that such harm to the Company may be impossible to measure
in monetary damages. Accordingly, in addition to any other remedies which the
Company may have at law or in equity, the Company will have the right to have
all obligations, undertakings, agreements, covenants and other provisions of
this Non-Competition Agreement specifically performed by Grantee,






--------------------------------------------------------------------------------





and the Company will have the right to obtain preliminary and permanent
injunctive relief to secure specific performance, and to prevent a breach or
contemplated breach, of this Non- Competition Agreement. In such event, the
Company will be entitled to an accounting and repayment of all profits,
compensation, remunerations or benefits which Grantee or others, directly or
indirectly, have realized or may realize as a result of, growing out of, or in
conjunction with any violation of this Non-Competition Agreement. Such remedies
will be an addition to and not in limitation of any injunctive relief or other
rights or remedies to which the Company is or may be entitled at law or in
equity. In the event that the Company obtains any requested relief in any action
brought to enforce the terms of this Non-Competition Agreement through court
proceedings, the Company will be entitled to reimbursement for all legal fees,
costs and expenses incident to enforcement.


4.
Severability. If any section, paragraph, term or provision of this
Non-Competition Agreement, or the application thereof, is determined by a
competent court or tribunal to be invalid or unenforceable, then the other parts
of such section, paragraph, term or provision will not be affected thereby and
will be given full force and effect without regard to the invalid or
unenforceable portions, and the section, paragraph, term or provision of this
Non-Competition Agreement will be deemed modified to the extent necessary to
render it valid and enforceable.



5.
Miscellaneous.



(a)
Employment.



(i)
This Non-Competition Agreement does not constitute a guarantee of employment and
termination of employment will not affect the enforceability of this
Non-Competition Agreement.



(ii)
Grantee agrees that if Grantee is transferred from the entity or division which
was Grantee's employer at the time Grantee signed this Non-Competition Agreement
to employment by another division or another company that is a subsidiary or
affiliate of Harsco Corporation, and Grantee has not entered into a superseding
agreement with the new employer covering the subject matter of this
Non-Competition Agreement, then this Non-Competition Agreement will continue in
effect and the Grantee's new employer will be termed "the Company" for all
purposes hereunder and will have the right to enforce this Non-Competition
Agreement as Grantee's employer. In the event of any subsequent transfer,
Grantee's new employer will succeed to all rights under this Non- Competition
Agreement so long as such employer will be Harsco Corporation or one of its
subsidiaries or affiliates and so long as this Non-Competition Agreement has not
been superseded.



(b)
Headings. The headings contained in this Non-Competition Agreement are inserted
for convenience of reference only, and will not be deemed to be a part of this
Non-Competition Agreement for any purposes, and will not in any way define or
affect the meaning, construction or scope of any of the provisions of this
Non-Competition Agreement.



(c)
Governing Law. This Non-Competition Agreement will be construed under the laws
of the Commonwealth of Pennsylvania, without regard to its conflict of law
provisions, and the parties consent and agree that the federal and state courts
of the Commonwealth of Pennsylvania will have exclusive jurisdiction over any
dispute relating to this Non- Competition Agreement.






--------------------------------------------------------------------------------







(d)
Supplemental Nature of this Non-Competition Agreement. The restrictions set
forth in paragraph 1 of this Non-Competition Agreement will be in addition to
any other such restrictive covenants agreed to through separate Non-Competition
Agreements, if any, between Grantee and the Company and will survive the vesting
or exercise of the equity award evidenced by the Agreement.



(e)
Waiver. The failure by the Company to enforce any right or remedy available to
it under this Non-Competition Agreement will not be construed to be a waiver of
such right or remedy with respect to any other prior, concurrent or subsequent
breach or failure. No waiver of rights under this Non-Competition Agreement will
be effective unless made in writing with specific reference to this
Non-Competition Agreement.



(f)
Notification. Grantee agreed that the Company may notify any third party about
Grantee's obligations under this Non-Competition Agreement until such time as
Grantee has performed all of Grantee's obligations hereunder. Upon the Company's
request, Grantee agrees to provide the Company with information, including, but
not limited to, supplying details of Grantee's subsequent employment, sufficient
to verify that Grantee has not breached, or is not breaching, any covenant in
this Non-Competition Agreement.



(g)
Acknowledgments.



(i)
Grantee acknowledges and agrees that this Non-Competition Agreement is in
consideration of, (A) the grant evidenced by the Agreement, (B) access to
Confidential/Proprietary Trade Secret Information, as required by Grantee's job
duties, and (C) access to important customer relationships and the associated
customer goodwill of the Company.



(ii)
Grantee acknowledges that he or she has carefully read and considered the
provisions of this Non-Competition Agreement, and that this Non-Competition
Agreement is reasonable as to time and scope and activities prohibited, given
the Company's need to protect its interests and given the consideration provided
to Grantee in the form of the grant evidenced by the Agreement.



(iii)
Grantee acknowledges that he or she has had an opportunity to consult with an
independent legal counsel of Grantee's choosing, and accept the grant contained
in the Agreement and continuing employment on the terms set forth in this
Non-Competition Agreement.
























--------------------------------------------------------------------------------











EXHIBIT B


Additional Terms and Conditions for International Employees


TERMS AND CONDITIONS


This Exhibit B (this "Exhibit"), which is part of the Agreement, contains
additional terms and conditions that govern the SARs granted to the Grantee
under the Plan if he or she resides outside the United States. The terms and
conditions in Part A apply to all Grantees outside the United States. The
country-specific terms and conditions and/or notifications in Part B will also
apply to the Grantee if he or she resides in one of the countries listed below.
Unless otherwise defined, capitalized terms used but not defined in this Exhibit
have the meanings set forth in the Plan and/or the Agreement.


NOTIFICATIONS


This Exhibit also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of November 2017. Such laws
are often complex and change frequently. As a result, the Company strongly
recommends that the Grantee not rely on the information in this Exhibit as the
only source of information relating to the consequences of his or her
participation in the Plan because the information may be out of date at the time
that the Grantee exercises the SARs or sell shares of Common Stock acquired
under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Grantee's particular situation, and the Company is not in a
position to assure the Grantee of a particular result. Accordingly, the Grantee
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to the Grantee's situation.


Finally, if the Grantee is a citizen or resident, or is considered a resident,
of a country other than the one in which he or she is currently working, or
transferred employment after the SARs were granted to him or her, the
information contained herein may not be applicable. In addition, the Company
shall, in its sole discretion, determine to what extent the additional terms and
conditions included herein will apply to you under these circumstances.


A.
ALL NON-U.S. COUNTRIES ADDITIONAL TERMS AND CONDITIONS



The following additional terms and conditions will apply to the Grantee if he or
she resides in any country outside the United States.


Responsibility for Taxes. The following section replaces Section 9 of the
Agreement in its entirety:


The Grantee acknowledges that, regardless of any action taken by the Company or,
if different, the Grantee's employer (the "Employer"), the ultimate liability
for all income tax,





--------------------------------------------------------------------------------





social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Grantee's participation in the Plan and legally
applicable to the Grantee ("Tax-Related Items") is and remains the Grantee's
responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Grantee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the SARs,
including, but not limited to, the grant, vesting or exercise of the SARs, the
subsequent sale of shares of Common Stock acquired pursuant to such exercise and
the receipt of any dividends; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the SARs to
reduce or eliminate the Grantee's liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee is subject to Tax-Related Items
in more than one jurisdiction between the Date of Grant and the date of any
relevant taxable or tax withholding event, as applicable, the Grantee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


Prior to the relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax- Related Items. In this regard, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
any one or a combination of the following methods: (i) requiring payment by the
Grantee to the Company, on demand, by cash, check or other method of payment as
may be determined acceptable by the Company; or (ii) withholding from the
Grantee's wages or other cash compensation paid to the Grantee by the Company
and/or the Employer; or (iii) withholding from proceeds of the sale of shares of
Common Stock acquired at exercise of the SARs either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Grantee's behalf
pursuant to this authorization) without further consent; or (iv) withholding
shares of Common Stock issuable at exercise of the SARs.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Grantee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in shares of
Common Stock, for tax purposes, the Grantee is deemed to have been issued the
full number of shares of Common Stock subject to the exercised SARs,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items.


Finally, the Grantee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee's participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of shares of Common
Stock, if the Grantee fails to comply with his or her obligations in connection
with the Tax-Related Items.


Nature of Grant. In accepting the SARs, the Grantee acknowledges, understands
and agrees that: (1) the Plan is established voluntarily by the Company, it is
discretionary in





--------------------------------------------------------------------------------





nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan; (2) all decisions with respect to future
SARs or other grants, if any, will be at the sole discretion of the Company; (3)
the Grantee is voluntarily participating in the Plan; (4) the SARs and any
shares of Common Stock acquired under the Plan are not intended to replace any
pension rights or compensation; (5) the future value of the shares of Common
Stock underlying the SARs is unknown, indeterminable and cannot be predicted
with certainty; (6) if the underlying shares of Common Stock do not increase in
value, the SARs will have no value; (7) if the Grantee exercises the SARs and
acquires shares of Common Stock, the value of such shares of Common Stock may
increase or decrease in value, even below the Base Price; (8) no claim or
entitlement to compensation or damages shall arise from forfeiture of the SARs
resulting from the termination of the Grantee's employment or other service
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Grantee is
employed or providing services or the terms of the Grantee's employment or
service agreement, if any), and in consideration of the grant of the SARs to
which the Grantee is otherwise not entitled, the Grantee irrevocably agrees
never to institute any claim against the Company, any of its subsidiaries or
affiliates or the Employer, waives his or her ability, if any, to bring any such
claim, and releases the Company, its subsidiaries and affiliates and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Grantee shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim; (9) for purposes of the SARs, the Grantee's
employment or service relationship will be considered terminated as of the date
the Grantee is no longer actively providing services to the Company or one of
its subsidiaries and affiliates (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where the Grantee is employed or providing services or the
terms of the Grantee's employment or service agreement, if any), and unless
otherwise expressly provided in the Agreement or determined by the Company, (i)
the Grantee's right to vest in the SARs under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the
Grantee's period of service would not include any contractual notice period or
any period of "garden leave" or similar period mandated under employment laws in
the jurisdiction where the Grantee is employed or providing services or the
terms of the Grantee's employment or service agreement, if any); and (ii) the
period (if any) during which the Grantee may exercise the SARs after such
termination of the Grantee's employment or service relationship will commence on
the date the Grantee ceases to actively provide services and will not be
extended by any notice period mandated under employment laws in the jurisdiction
where the Grantee is employed or providing services or terms of the Grantee's
employment or service agreement, if any; and (iii) the Company shall have the
exclusive discretion to determine when the Grantee is no longer actively
providing services for purposes of his or her SARs grant (including whether the
Grantee may still be considered to be providing services while on a leave of
absence); (10) unless otherwise provided in the Plan or by the Company in its
discretion, the SARs and the benefits evidenced by the Agreement do not create
any entitlement to have the SARs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
(11) the SARs and any shares of Common Stock acquired under the Plan and the
income and value of same, are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, redundancy, dismissal, end- of-service payments,





--------------------------------------------------------------------------------





bonuses, long-service awards, pension, or retirement or welfare benefits or
similar payments; and (12) the Grantee acknowledges and agrees that neither the
Company, the Employer nor any Subsidiary of the Company shall be liable for any
foreign exchange rate fluctuation between the Grantee's local currency and the
United States Dollar that may affect the value of the SARs or of any amounts due
to the Grantee pursuant to the exercise of the SARs or the subsequent sale of
any shares of Common Stock acquired upon exercise of the SARs.


No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee's participation in the Plan, or the Grantee's acquisition or sale of the
underlying shares of Common Stock. The Grantee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, including email, of
the Grantee's personal data
as described in the Agreement and any other SARs grant materials ("Data") by and
among, as applicable, the Employer, the Company and its subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
the Grantee's participation in the Plan.
The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all SARs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee's favor, for the exclusive purpose of
implementing, administering and managing the Plan.


The Grantee understands that Data will be transferred to the Company's stock
transfer agent and/or broker, or such other stock plan service provider as may
be selected by the Company in the future, which is assisting the Company with
the implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere (including outside the EEA), and that the recipient's country
(e.g., the United States) may have different data privacy laws and protections
than the Grantee's country. The Grantee understands that he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. The Grantee
authorizes the Company, the Company's stock transfer agent and /or broker, and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing the Grantee's
participation in the Plan. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee's
participation in the Plan. The Grantee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any





--------------------------------------------------------------------------------





necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative.
Further, the Grantee understands that he or she is providing the consents herein
on a purely voluntary basis. If the Grantee does not consent, or if the Grantee
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Grantee's consent is that the
Company would not be able to grant the Grantee SARs or other equity awards or
administer or maintain such awards. Therefore, the Grantee understands that
refusing or withdrawing his or her consent may affect the Grantee's ability to
participate in the Plan. For more information on the consequences of the
Grantee's refusal to consent or withdrawal of consent, the Grantee understands
that he or she may contact his or her local human resources representative.


Governing Law and Venue. The SARs grant and the provisions of the Agreement are
governed by, and subject to, the internal substantive laws of the State of
Delaware in the United States of America (with the exception of its conflict of
law provisions).


For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the
Commonwealth of Pennsylvania in the United States of America and agree that such
litigation shall be conducted only in the courts of Cumberland County, the
Commonwealth of Pennsylvania, or the federal courts for the United States of
America for the Middle District of Pennsylvania, and no other courts, where this
grant is made and/or to be
performed.


Compliance with Law. The following provision supplements Section 7 of the
Agreement: Notwithstanding any other provision of the Plan or the Agreement,
unless there is an available exemption from any registration, qualification or
other legal requirement applicable to the shares of Common Stock, the Company
shall not be required to deliver any shares of Common Stock issuable upon
exercise of the SARs prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission ("SEC") or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. The Grantee understands that the Company is under no
obligation to register or qualify the shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares. Further, the
Grantee agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without the Grantee's consent to the extent necessary to
comply with securities or other laws applicable to issuance of shares.


Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means, including email. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic





--------------------------------------------------------------------------------





system established and maintained by the Company or a third party designated by
the Company.


Language. If the Grantee has received the Agreement or any other document
related to the SARs and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.


Severability. The provisions of the Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Grantee's participation in the Plan, on the SARs and on any
shares of Common Stock purchased upon exercise of the SARs, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


Waiver. The Grantee acknowledges that a waiver by the Company of breach of any
provision of the Agreement shall not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by the Grantee or
any other Participant.


B.
COUNTRY-SPECIFIC ADDITIONAL TERMS AND CONDITIONS AND NOTIFICATIONS



AUSTRALIA


TERMS AND CONDITIONS
Settlement of SARs. Notwithstanding anything to the contrary in the Agreement,
due to local regulatory requirements, upon the vesting of the SARs, the Grantee
will receive a cash payment in an amount equal to the value of the shares of
Common Stock underlying the vested SARs on a vesting date. As long as the
Grantee resides in Australia, he or she may not receive or hold shares of Common
Stock in connection with the SARs under the Plan. Accordingly, any provisions in
the Agreement referring to issuance of shares of Common Stock shall not be
applicable to the Grantee as long as he or she resides in Australia.


NOTIFICATIONS
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding $10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, Grantee will be required to file the
report.


BELGIUM


NOTIFICATIONS
Tax Reporting Information. Grantee is required to report any bank accounts
opened and maintained outside of Belgium on his or her annual Belgian tax
return.





--------------------------------------------------------------------------------











BRAZIL


TERMS AND CONDITIONS
Compliance with Law. By accepting the SARs, the Grantee acknowledges that he or
she agrees to comply with applicable Brazilian laws and pay any and all
applicable taxes associated with the exercise of the SARs, the receipt of any
dividends, and the sale of shares of Common Stock acquired under the Plan.


NOTIFICATIONS
Exchange Control Information. If the Grantee is resident or domiciled in Brazil,
he or she will be required to submit annually a declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights is equal to or greater than US $100,000. Assets and
rights that must be reported include shares of Common Stock.


CHINA


TERMS AND CONDITIONS
Settlement of SARs. Notwithstanding anything to the contrary in the SARs
Agreement, due to local regulatory requirements, upon the vesting of the SARs
the Grantee will receive a cash payment in China via the Company local Chinese
payroll in an amount equal to the value of the shares of Common Stock underlying
the vested SARs on the vesting date. As long as the Grantee resides in China, he
or she may not receive or hold shares of Common Stock in connection with the
SARs under the Plan. Accordingly, any provisions in the Agreement referring to
issuance of shares of Common Stock shall not be applicable to the Grantee as
long as he or she resides in China.


GERMANY


TERMS AND CONDITIONS
Parties to the Agreement. The Agreement is exclusively concluded between Harsco
Corporation and the Grantee. The local Harsco entity employing the Grantee is
not in any way party to the Agreement or entitled/committed hereby.


Vesting of SARs. Notwithstanding anything to the contrary in the Agreement or in
the Plan, the Grantee shall be considered "Disabled" for the purposes of this
Agreement, if the Grantee's employment contract ends as a consequence of the
Grantee being granted a permanent statutory pension for full occupational
disability (unbefristete Rente wegen voller Erwerbsminderung) by the competent
authorities.


Non-Competition Agreement. Notwithstanding anything to the contrary in the
Non-Competition Agreement, it is exclusively concluded between Harsco
Corporation and the Grantee. The employer of the Grantee is not in any way party
to the Non-Competition Agreement or entitled/committed hereby. The
Non-Competition Agreement does not affect in any way a separate non-competition
agreement concluded between the Grantee and his/her





--------------------------------------------------------------------------------





employer.




FRANCE


TERMS AND CONDITIONS
Consent to Receive Information in English. By accepting the grant of the SARs,
the Grantee confirms having read and understood the Plan and the Agreement,
which were provided in the English language. The Grantee accepts the terms of
those documents accordingly.


En acceptant cette attribution gratuite d'actions, le Grantee confirme avoir lu
et compris le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Le Grantee accepte les dispositions de ces
documents en connaissance de cause.


NOTIFICATIONS
Tax Notification. The SARs are not intended to be French tax-qualified.
Exchange Control Notification. The Grantee may hold shares of Common Stock
acquired under the Plan outside of France provided that he or she declares all
foreign accounts (including any accounts that were opened or closed during the
tax year) on his or her annual French income tax return.


INDIA


TERMS AND CONDITIONS
The Grantee hereby agrees that it shall hold the shares of the Common Stock
pursuant to this Agreement and the Plan, at all times in accordance with the
applicable laws in India, including but not limited to the (Indian) Foreign
Exchange Management (Transfer or Issue of Any Foreign Security) Regulations,
2004 (and as amended or replaced), relevant master circulars, directions,
notifications issued in this regard by the Reserve Bank of India from time to
time and shall carry out the necessary reporting with the Reserve Bank of India
at all stages of granting and vesting, if and as may be required. The Grantee
agrees to indemnify the Company and/or Subsidiary of the Company with respect to
any non-compliance and/or non-adherence by the Grantee of any of the applicable
laws in India arising out of holding of the shares of the Common Stock by the
Grantee.


The Grantee shall declare the holding of shares of the Common Stock, if and as
may be necessary, in its income for taxation purposes and agrees to indemnify
the Company and/or Subsidiary of the Company with respect to any and all taxes
that it shall be obligated to pay with respect to the shares of the Common Stock
such as including but not limited to income tax, capital gain taxes etc., under
this Agreement and which may arise as a result of the sale of the shares of the
Common Stock and the transactions contemplated hereunder.


LUXEMBOURG


NOTIFICATIONS
Exchange Control Information. Grantee understands that Grantee is required to
report any inward remittances of funds to the Banque Centrale de Luxembourg
and/or the Service





--------------------------------------------------------------------------------





Central de la Statistique et des Études Économiques within 15 working days
following the month during which the transaction occurred unless such payment is
reported by a Luxembourg-resident financial institution.


THE NETHERLANDS


TERMS AND CONDITIONS
Non-Competition Agreement. The non-competition agreement entered into between
the Company and the Grantee shall be in addition to any non-compete arrangements
between the Grantee and his or her employer.


SWITZERLAND


TERMS AND CONDITIONS
Vesting: With the acceptance of a Grant, the Grantee expressly acknowledges that
any RSU, PSU and/or SAR shall not give the Grantee any right or entitlement
until such Grant is fully vested. The Grant remains fully discretionary until
full vesting.


Continuous Employment: In Switzerland, "continuously employed" (or substantially
similar term) means the absence of any interruption or termination (issuance of
termination notice) of the Grantee's employment with the Company or with a
Subsidiary of the Company. Continuous employment shall not be considered
interrupted or terminated in the case of sick leave, military leave or any other
leave of absence approved by the Company for which compensation needs to be paid
by the Company or salary replacement benefits are granted by any insurance or in
the case of transfers between locations of the Company and its Subsidiaries. For
the avoidance of any doubt, continuous employment ends in any case with the end
of the employment, even if any salary replacement benefits continue to be paid
by any insurance, pension scheme or social security.


Retirement: For the purpose of the Plan, only a retirement under the rules and
conditions of the Swiss pension scheme of the Subsidiary employing the Grantee
shall qualify as retirement for the purpose of vesting of RSU, PSU or
termination of SAR, and only if such retirements is (A) at age 62 or older while
employed by the Company or any of its Subsidiaries; or (B) at or after such time
as the Grantee's age (minimum of age 55), plus full years of continuous
employment by the Company or any of its Subsidiaries, equals 75.


Disability: For purposes of the Plan, the Grantee shall be considered "Disabled"
if the Grantee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or qualifies as permanent full disability under the
applicable Swiss social security and/or pension laws.


Non-Competition Agreement: For the avoidance of any doubt, any non-competition
agreement entered into between the Grantee and the Company in connection with
the Plan and grants thereunder shall be in addition to any non-competition
agreement agreed between the Grantee and the employing Subsidiary and shall not
replace such non-competition agreement.


NOTIFICATIONS





--------------------------------------------------------------------------------





Exchange Control Notification. The Grantee may hold shares of Common Stock
acquired under the Plan outside of Switzerland provided that he or she declares
all foreign accounts (including any accounts that were opened or closed during
the tax year) on his or her annual Swiss tax declaration.


UNITED ARAB EMIRATES


NOTIFICATIONS
Securities Law Notice. SARs under the Plan are granted only to select executive
officers and other employees of the Company and its subsidiaries for the purpose
of providing such eligible persons with incentives and rewards for performance.
The Agreement, including this Exhibit, the Plan and any documents the Grantee
may receive in connection with the SARs are intended for distribution to such
eligible persons and must not be delivered to, or relied on, by any other
person.


The Emirates Securities and Commodities Authority, the Central Bank, the
Ministry of Economy and the Dubai Department of Economic Development do not have
any responsibility for reviewing or verifying any documents in connection with
the Plan nor have they reviewed or approved the Plan or the Agreement. The
securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale. The Grantee and/or prospective purchasers of the
securities offered should conduct their own due diligence on the securities.


If the Grantee does not understand the contents of the Agreement, including this
Exhibit, or the Plan, the Grantee should consult an authorized financial
adviser.


UNITED KINGDOM


TERMS AND CONDITIONS
U.K. Sub-Plan. The terms of the U.K. Sub-plan apply to the SARs.





